[Cite as Kessack v. Ohio Univ., 2011-Ohio-7002.]



                                      Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us



ROBERT KESSACK

       Plaintiff

       v.

OHIO UNIVERSITY

       Defendant

Case No. 2011-10223-AD

Deputy Clerk Daniel R. Borchert

                                     MEMORANDUM DECISION

                                         FINDINGS OF FACT
        {¶1}    On June 4, 2011, Corynn Kessack returned to find that the 2008 Mustang
she had parked in a parking garage located on the premises of defendant, Ohio
University (OU) had been damaged when structural material from the parking garage
fell upon the rear of the vehicle. The car is owned by plaintiff, Robert Kessack.
        {¶2}    Plaintiff filed this complaint seeking to recover $688.89, the total estimated
cost of repairing the damage to the car. Plaintiff acknowledged he maintains insurance
coverage for damage to the vehicle. Plaintiff submitted the filing fee with the complaint.
        {¶3}    Defendant filed an investigation report stating that “Ohio University does
not contest this claim” and requesting that the amount of damages be limited to
plaintiff’s deductible of $250.00 and reimbursement of the filing.
        {¶4}    Plaintiff did not file a response.
                                        CONCLUSIONS OF LAW
        {¶5}    Negligence by defendant has been shown. See Alfrets v. Cleveland State
University (2001), 2000-12319-AD.
        {¶6}    R.C. 3345.40(B)(2) states, in pertinent part:
      {¶7}   “If plaintiff receives or is entitled to receive benefits for injuries or loss
allegedly incurred from a policy or policies of insurance or any other source, the benefits
should be disclosed to the court, and the amount of the benefits shall be deducted from
any award against the state university or college recovered by plaintiff.” Thus, pursuant
to the statutory requirement of R.C. 3345.40(B)(2), compensation for the automotive
repair expenses shall be limited to $250.00, plaintiff's insurance coverage deductible.
      {¶8}   Plaintiff has suffered damages in the amount of $250.00, plus the $25.00
filing fee, which may be reimbursed as compensable damages pursuant to the holding
in Bailey v. Ohio Dept. of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d 19,
587 N.E. 2d 990.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




ROBERT KESSACK

        Plaintiff

        v.

OHIO UNIVERSITY

        Defendant

Case No. 2011-10223-AD

Deputy Clerk Daniel R. Borchert


                         ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $275.00, which includes the filing fee. Court costs are
assessed against defendant.



                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:
Robert Kessack                             George T. Wendt, Risk Manager
764 Ocean Palm Way                         Ohio University
St. Augustine, Florida 32080               University Service Center
                                           1 Ohio University
                                           Athens, Ohio 45701-2979
9/23
Filed 10/4/11
Sent to S.C. reporter 2/16/12